Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160850
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 160850
                                                                    COA: 347548
                                                                    Grand Traverse CC:
                                                                    13-011601-FC
  RYAN LOWELL BAILEY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 15, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for consideration
  as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2020
           s1021
                                                                               Clerk